Case:20-01947-jwb   Doc #:221 Filed: 08/06/2020   Page 1 of 2
              Case:20-01947-jwb      Doc #:221 Filed: 08/06/2020       Page 2 of 2




          NOW THEREFORE, IT IS HEREBY ORDERED:
              1. That the Motion (Doc#: 166) is granted in all respects, and specifically that
                  •     the interest of the Debtors in the MLCC Class C Resort Liquor
                        License owned by HopCat - Royal Oak, LLC is hereby deemed
                        abandoned in accordance with 11 U.S.C. §554; and
                  •     lnnovo Development Group, L.L.C. is granted relief from stay solely
                        for the purposes of protecting and enforcing its interest in the Liquor
                        License currently in the name of HopCat - Royal Oak, LLC and to
                        otherwise effectuate an assignment, transfer or sale thereof through
                        the Michigan Liquor Control Commission.
              2. This Order has immediate effect notwithstanding the provisions of FRBP
  4001(a)(3) and shall be binding and effective despite any conversion of this proceeding to
  one under any other Chapter of the Title 11 of the U.S. Bankruptcy Code.
              3. This Court retains exclusive jurisdiction with respect to all matters arising
  from or related to the implementation, interpretation, and enforcement of this Order.


                                        END OF ORDER

  Order Prepared and Submitted By:
  Robert F. Wardrop II (P31639)
  Wardrop & Wardrop, P.C.
  300 Ottawa Avenue, NW, Suite 150
  Grand Rapids, Ml 49503
  (616) 459-1225
  robb@wardroplaw.com
  bkfilings@wardroplaw.com




IT IS SO ORDERED.

Dated August 6, 2020
